Citation Nr: 0305129	
Decision Date: 03/19/03    Archive Date: 04/03/03

DOCKET NO.  99-09 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for ulcerative colitis.

2.  Entitlement to service connection for a left knee 
disorder, including arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel
INTRODUCTION

The veteran served on active duty from October 1982 to 
October 1984.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a January 1999 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan.  

In April 1999, subsequent to his receipt of a statement of 
the case, the veteran withdrew his claim of entitlement to 
service connection for a left knee condition in written 
correspondence.  In September 1999, the veteran indicated, 
again in writing, that he wished to reinstate the claim.  The 
September 1999 correspondence is construed to be a timely 
substantive appeal and the issue is accordingly before the 
Board for appellate consideration.  

In an October 2000, the Board denied the veteran entitlement 
to service connection for ulcerative colitis and for a left 
knee disorder, including arthritis.  The basis for the 
decision was that the claims were found to have been not well 
grounded.  The veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans' Claims (Court).  

In an April 2001 order, the Court granted the Secretary's 
unopposed motion for remand of the Board's October 2000 
decision and to Stay Further Proceedings.  Pursuant to the 
actions requested in the Joint Motion, the Court vacated the 
Board's decision and remanded the issues to the Board for 
issuance of a readjudication decision that takes into 
consideration and is in compliance with the Veterans' Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) (VCAA).  

Upon of the case to the Board, the Board retained the case 
and undertook additional development of the issues, pursuant 
to the authority granted by 38 C.F.R. § 19.9(a)(2) (2002).  
New evidence was obtained for review and the Board provided 
the veteran notice as required by 38 C.F.R. § 20.903 (2002).  
A response has been received from the veteran and the case is 
ready for a Board decision.  

FINDINGS OF FACT

1.  The VA's duty to assist the veteran in developing all 
evidence pertinent to the claim has been met.  

2.  Ulcerative colitis was first diagnosed many years after 
the veteran's separation from active duty service and there 
is no convincing medical opinion of a nexus, or link, between 
the later appearing ulcerative colitis and the veteran's 
active duty service.  

3.  Left knee disorder, currently diagnosed as left knee 
arthritis, was first shown many years after the veteran's 
separation from active duty service and there is no 
convincing medical opinion of a nexus, or link, between 
currently diagnosed left knee arthritis and the veteran's 
active duty service.  


CONCLUSIONS OF LAW

1.  Ulcerative colitis was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5102, 
5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.303, 3.326(a) (2002).  

2.  Left knee disorder, including arthritis, was not incurred 
in or aggravated by active military service, nor was left 
knee arthritis show to a compensable degree within one year 
after the veteran's separation from active duty service.  
38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.303, 
3.309, 3.326(a) (2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

After the Board's decision in this case, Congress enacted the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000).  That act codified 
certain notice and duty-to-assist requirements and eliminated 
the well-grounded claim requirement.  In April 2001, the 
Secretary filed an unopposed motion asserting that a remand 
was required of the issues of entitlement to service 
connection for ulcerative colitis and left knee disorder, 
including arthritis, in order to permit readjudication under 
the VCAA.  On February 22, 2001, the Court issued Holliday v. 
Principi, 14 Vet. App. 280 (2001).  In Holliday, the Court 
held that "all provisions of the VCAA are potentially 
applicable to claims pending on the date of the VCAA's 
enactment." Id. at 286.  In an April, 2001, order, the Court 
granted the unopposed motion this case, vacated the Board's 
October 2000 decision on those two issues, which were 
remanded to the Board for issuance of a readjudication 
decision that takes into consideration and is in compliance 
with the VCAA.  

On April 24, 2002, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) issued Dyment v. Principi, 
No. 00-7075, 2002 U.S. App. LEXIS 7606 (Fed. Cir. April 24, 
2002).  In Dyment, the Federal Circuit held that only section 
4 of the VCAA, which eliminated the well-grounded claim 
requirement, is to be considered retroactive to claims 
pending at the time of the VCAA's enactment.  Id. at *19-20.  
Therefore, the notice and duty-to-assist provisions of the 
VCAA are applicable only to claims still under consideration 
by VA at the time of the VCAA's enactment and to claims filed 
after the VCAA's enactment.  The Board decision was issued in 
the present case in October 2000, almost a month before the 
VCAA's enactment.  Therefore, only section 4 of the VCAA is 
applicable to the veteran's claim.  Also, the Board, in its 
October 2000 decision, had found that the veteran's claims 
for entitlement to service connection for ulcerative colitis 
and for a left knee disorder, including arthritis, were not 
well grounded.  

Factual Background

The veteran's service medical records show that he was 
treated for a left knee injury, beginning in October 1983.  
He gave a history of hyper extending the left knee in May 
1983 and again hyper extending the same knee in September 
1983.  X-rays taken of the knee in October 1983 revealed that 
it was normal.  He was assessed with a possible torn left 
medical meniscus.  The veteran initially agreed to 
arthroscopic surgery to rule out medial collateral ligament 
injury, but later postponed surgery.  There is no further 
record of any surgery and a January 1984 treatment record 
shows that the veteran's left knee evidenced small, 
questionable, effusion at the patella, no joint line 
tenderness, and no legamentous laxity.  The diagnosis was a 
stable knee, with good rehabilitation.  Nowhere in his 
service medical records is there any indication of 
complaints, symptomatology or treatment for complaints 
pertaining to a gastrointestinal disorder.

Private treatment records, dating from October 1984 to June 
1990, show that the veteran first complained of diarrhea of 
one week's duration in late October 1984, approximately 2 
weeks following his separation from service.  A November 1984 
upper gastrointestinal series noted some irritability of the 
duodenal bulb suggestive of active inflammation in that area.  
A small bowel X-ray series showed no abnormalities of the 
jejunum or ileum.  He next complained of diarrhea in 
September 1985.  There were no pertinent diagnoses.  A June 
1987 upper gastrointestinal series noted mild mucosal edema 
in the duodenal bulb, but no definite ulceration.  A barium 
enema study of the veteran's colon indicated that the colon 
and terminal ileum were normal.  In an April 1988 treatment 
record, it was noted that the veteran had had off and on 
symptoms of diarrhea approximately every month since his 
training in the service.  The veteran gave a history of 
having diarrhea and gas problems for over four years.  An 
upper and lower gastrointestinal series conducted six months 
before, had indicated an ulcer; however, it was no longer 
present.  The veteran was diagnosed with ulcerative colitis 
at that time.  A July 1988 Oaklawn Hospital record reveals 
that the veteran had been diagnosed with chronic ulcerative 
colitis for approximately one year.  Later treatment records 
show ongoing treatment for flare-ups of the condition.  In 
June 1990, the veteran underwent a total proctocolectomy and 
S-pouch with loop ileostomy for mucosal ulcerative colitis.  
The loop ileostomy was closed in September 1990.  The 
veteran's subsequent private medical records, through 
February 2002, show periodic treatment for pouchitis through 
antibiotics.  

The above-mentioned medical records do not indicate any 
complaints, findings, treatment or diagnoses with regard to 
the veteran's left knee in the veteran's post service 
treatment records.  

In August 1998, the veteran submitted statements from his 
wife and a friend.  The friend indicated that he had known 
the veteran since June 1980 and was aware that he had stomach 
problems, with frequent bouts of diarrhea since 1984.  He 
also stated that the veteran currently had difficulty walking 
and often limped.  The veteran's wife stated that she had 
known him since 1985 and that he had suffered from chronic 
diarrhea since that time.  She also stated that the veteran 
had arthritis in his large joints, particularly his left knee 
and hip, and that, on occasion, he had to use a cane when 
walking.  

A December 1998 VA general medical examination report notes 
the veteran's history that he had overextended his left knee 
in 1983 during his military service.  He further stated that 
he began to have frequent loose bowel movements in 1988 and 
was diagnosed with ulcerative colitis.  He eventually 
underwent a subtotal colectomy and a temporary colotomy that 
was subsequently closed.  A clinical examination of his left 
knee was negative for any abnormalities.  The left knee had 
full range of motion.  X-ray studies of both knees did show 
early arthritic changes.  At the time of the examination, 
there was no recurrence of his ulcerative colitis.  

During his September 1999 personal hearing, the veteran 
testified that he had approximately four bouts of diarrhea 
during his active duty service.  These bouts were accompanied 
by low-grade fevers, but not by any weight loss.  The veteran 
stated that he did not seek treatment for his diarrhea at the 
time because he was "a good soldier" and did not seek 
treatment for every complaint.  He testified that he was 
discharged from the service on the 11th of October and was 
seen by a private physician on the 26th of that same month 
for complaints of diarrhea.  

The veteran underwent VA examination in February 2003.  The 
report of the examination noted that the examiner had 
reviewed the claims file.  The diagnoses were chronic 
ulcerative colitis, with proctocolectomy, and pouchitis.  The 
examiner offered that there is no specific known cause of the 
ulcerative colitis, and it is not service connected; however, 
stress, in life or in the service may have aggravated the 
condition.  As for the veteran's left knee, the examiner 
noted left knee arthritis, probably related to previous 
trauma; this may or may not be service connected.  

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (1999).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  See Combee 
v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  See Savage, 10 Vet. App. at 
495.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  See 38 C.F.R. § 3.303(b).   

If the disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology.  Id. at 496-97.  
Again, whether medical evidence or lay evidence is sufficient 
to relate the current disorder to the in-service 
symptomatology depends on the nature of the disorder in 
question.  Id.  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in-
service.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  See 38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including arthritis).

A.  Ulcerative Colitis

Although the evidence clearly shows that the veteran has had 
diagnosed ulcerative colitis since 1988, thus establishing a 
present disability, there is no objective evidence of any 
complaints, findings or treatment for any such ulcerative 
colitis or any episodes of diarrhea in service.  While the 
veteran waived his separation from active duty medical 
examination, review of the service medical records do not 
show any evidence prior to or at the time of his separation 
of any ulcerative colitis.  The Board notes the veteran's 
treatment for diarrhea within weeks of his discharge from 
service, and that there has been some medical evidence of 
continuity of symptomatology since that time, he has failed 
to provide any competent medical evidence linking his current 
ulcerative colitis with his service or any incident therein.  
See Savage v. Gober, 10 Vet. App. 488, 494-95 (1997); see 
also Summers v. Gober, No. 00-7019 (Fed. Cir. Sept. 1, 
2000)(veterans with diseases diagnosed after service must 
still provide competent medical evidence that links it to 
service).  Although the VA examining physician in February 
2003 opined that there is no specific known cause of the 
ulcerative colitis, and "it is not service connected," he 
also noted that "stress, however, in life or in the service, 
may have aggravated the condition."  A review of the 
veteran's service medical records do not show any indication 
of such episodes indicative of stress; the physician notes 
that the condition was not service connected; and the 
potential cause of the condition appears to have been 
speculation on the physician's part without any reference to 
some cause in service.  In other words, in offering this 
medical statement, the physician has not provided the 
clinical data or other rationale to support that opinion; nor 
is there anything otherwise in the record that would give it 
substance.  The United States Court of Appeals for Veterans 
Claims has held that a medical statement using the term 
"could," without supporting clinical data or other 
rationale, is too speculative in order to provide the degree 
of certainty required for medical nexus evidence.  See Bloom 
v. West, 12 Vet. App. 185, 187 (1999).  The offered medical 
opinion stands by itself, unsupported and unexplained.  In 
other word, the opinion is purely speculative as to whether 
the veteran's ulcerative colitis is related to his active 
duty service.  

Along those lines, although the April 1988 private physician 
recorded the veteran's history of in-service diarrhea, 
evidence which is simply information recorded by a medical 
examiner unenhanced by any additional medical comment by that 
examiner does not constitute "competent medical evidence."  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  While the 
veteran may well believe that his ulcerative colitis is 
related to his active duty service, the Board would like to 
emphasize that it is the province of trained health care 
professionals to enter conclusions that require medical 
opinion, such as the diagnosis of a disability or an opinion 
as to the etiology of that disability.  As the veteran is a 
lay person without medical training or expertise, he is not 
competent to render an opinion on a medical matter (here, 
medical causation); hence, his contentions in this regard 
have no probative value.  See Jones v. Brown, 7 Vet. App. 
134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 292, 294-
95 (1991).  A claim must be supported by evidence and sound 
medical principles, not just assertions.  See Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  

Given the medical evidence and medical opinion expressed, the 
Board finds that the veteran's ulcerative colitis was not 
incurred in or aggravated by his active duty service.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim on this issue, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 1991); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  


B.  Left Knee

A December 1998 VA X-ray study of the left knee revealed 
early degenerative changes; hence, there is medical evidence 
of a current disability.  There is also data reflecting a 
left knee injury in service.  What is missing, however, is 
the required nexus, establishing that the present left knee 
disability, currently diagnosed as arthritis, is related to 
the injury in service.  

There is no evidence that the in-service left knee injury 
resulted in chronic residuals or that there was any 
continuity of any left knee symptoms after the veteran's 
discharge.  There is no objective evidence of any left knee 
symptoms, including arthritis, until the December 1998 VA 
compensation examination, some fourteen years after the 
veteran's service discharge.  Hence, arthritis was not shown 
to a compensable degree within one year following the 
veteran's separation from active duty service.  

The veteran has failed to produce competent medical evidence 
of a nexus between his current left knee disorder, including 
arthritis and his in-service injury.  In this regard, the 
Board notes the opinion offered by the VA examining physician 
in February 2003, in which he associates the left knee 
arthritis to osteoarthritis, probably to previous trauma.  
The examiner is equivocal in stating that such arthritis 
"may or may not" be service connected.  But, in offering 
this medical statement, the physician has not provided the 
clinical data or other rationale to support that equivocal 
statement, nor is there anything otherwise in the record that 
would give it substance.  See Bloom, 12 Vet. App. at 187.  
The offered equivocal statement stands by itself, unsupported 
and unexplained; it is purely speculative.  

As noted earlier, as late as November 1983, the veteran's 
left knee was normal, with normal alignment and strength, 
following good rehabilitation.  Although the veteran waived 
his service separation medical examination, he has submitted 
numerous private medical treatment records, the earliest date 
of which is the same month he was separated from active duty 
service.  None of these records show any complaints, 
symptomatology, or treatment pertaining to left knee 
problems.  

As for the veteran's opinion that his currently diagnosed 
left knee arthritis was incurred in service, he is not 
competent to render an opinion on a medical matter and his 
contentions in this regard have no probative value.  See 
Jones, 7 Vet. App. at 137); Espiritu, 2 Vet. App. at 294-95.  
A claim must be supported by evidence and sound medical 
principles, not just assertions.  See Tirpak, 2 Vet. App. at 
611.  

Given the medical evidence and medical opinion expressed, the 
Board finds that the veteran's left knee arthritis was not 
incurred in active duty service.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit of the doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim on this issue, 
that doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1991).  




ORDER

Service connection for ulcerative colitis is denied.  

Service connection for left knee disorder, including 
arthritis, is denied.  



	                        
____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

